Citation Nr: 0312332
Decision Date: 06/10/03	Archive Date: 08/07/03

DOCKET NO. 99-21 638               DATE JUN 10, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

Entitlement to service connection for a psychiatric disorder.

Entitlement to service connection for a functional pulmonary
systolic murmur.

Entitlement to service connection for hand tremors.

Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The appellant is a veteran who had active service from November
1963 to August 1967 and from December 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1999 rating decision of the Waco, Texas,
Regional Office (RO) of the Department of Veterans Affairs (VA).
Within his March 1999 notice of disagreement, the veteran indicated
disagreement with only 4 of the 14 issues addressed by the RO in
March 1999. The Board will address only those four issues.

In March 2002, the veteran canceled his request for a hearing
scheduled that month. Accordingly, the Board will proceed with the
review of the veteran's case.

In December 2002, the Board undertook additional evidentiary
development on the issue of entitlement to service connection for
hypertension. A medical opinion was obtained in December 2002 and
in February 2002 the veteran was provide a copy of this medical
report.

REMAND

There have been significant changes in the law and regulations
applicable to the veteran's claim during the period of time this
appeal has been pending. On November 9, 2000, the President signed
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096 (2000). The Act is applicable to all
claims filed on or after the date of enactment, November 9, 2000,
or filed before the date of enactment and not yet final as of that
date. The law is applicable to the veteran's claims. The new law
eliminates the concept of a well- grounded claim, and redefines the
obligations of the VA with respect to the duty to assist claimants
in the development of their claims. First, the VA has a duty to
notify the appellant and his representative, if represented, of any
information and evidence needed to substantiate and complete a
claim, and which portion of any

- 2 -

such information or evidence is to be provided by the claimant and
which portion, if any, the VA will attempt to obtain on behalf of
the claimant. 38 U.S.C.A. 5102 and 5103. See generally Quartuccio
v. Principi, 16 Vet. App. 183 (2002). Second, the VA has a duty to
assist the appellant in obtaining evidence necessary to
substantiate the claim. 38 U.S.C.A. 5103A.

The VA has promulgated revised regulations to implement these
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001)
(codified as amended at 38 C.F.R  3.102, 3.156(a), 3.159 and
3.326(a)). The intended effect of the new regulations is to
establish clear guidelines consistent with the intent of Congress
regarding the timing and the scope of assistance VA will provide to
a claimant who files a substantially complete application for VA
benefits, or who attempts to reopen a previously denied claim.

The Board finds that because of the change in the law brought about
by the VCAA and the decision by the Court interpreting that law, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law and implementing
regulations. The actions taken by the RO failed to adequately
address the amended duty to notify. Specifically, the RO failed to
meet the requirement to provide notice to the appellant of the
information and evidence necessary to substantiate his claims,
including an explanation of which portion of any such information
or evidence is to be provided by which party. The veteran was not
provided a letter by the RO notifying him of the change in the law
and the effect of the change on his claims, nor was he issued a
supplemental statement of the case containing the new law and
regulations.

Accordingly, to ensure full compliance with due process
requirements, the case is REMANDED to the RO for the following
development:

1. The RO must review the claims file and ensure that all
notification and development action required by the VCAA is
completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
38 U.S.C. 5102, 5103, 5103A,

- 3 -

and 5107 and the implementing regulations are fully complied with
and satisfied. The required notice to the appellant should include
a statement as to the information and evidence necessary to
substantiate his claims and should indicate which portion of any
such information or evidence is to be provided by the claimant and
which portion, if any, the VA will attempt to obtain on behalf of
the claimant.

2. The RO should attempt to obtain all available evidence of which
it becomes aware as a result of the veteran's response to the
additional notice.

3. Thereafter, the RO should readjudicate the veteran's claims. If
the benefits sought on appeal remain denied, the appellant should
be provided a supplemental statement of the case (SSOC). The SSOC
must contain notice of all relevant actions taken on the claims for
benefits, to include a summary of the evidence and applicable law
and regulations considered pertinent to the issue currently on
appeal. In particular, the SSOC should contain all of the new laws
and regulations applicable to the veteran's claim. An appropriate
period of time should be allowed for response.

The appellant has the right to submit additional evidence and
argument on the matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,

- 4 -

4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical and Statutory
Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 5 - 




024516170   030602  929750   03-19581

DOCKET NO. 00-10 126    DATE JUN 02 2003

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for psychiatric disability, to
include schizophrenia and post-traumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to May 29, 1998, for the
grant of service connection for bilateral knee arthritis.

3. Entitlement to an effective date prior to May 29, 1998, for the
grant of entitlement to a total rating based on individual
unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Esq.

ATTORNEY FOR THE BOARD

M. Daley, Counsel

INTRODUCTION

The veteran had active service from December 1965 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Regional Office (RO), located in Winston-Salem, North
Carolina. The Board notes that in correspondence received in April
2002, the veteran's attorney withdrew the veteran's prior request
for a hearing before a Member of the Board, see 38 C.F.R.
20.702(e), 20.704(e) (2002), and requested that the appeal instead
be certified to the Board.

REMAND

After granting reopening of the veteran's claim for service
connection for psychiatric disability in October 2002, the Board
undertook additional development on the reopened claim pursuant to
authority granted by 38 C.F.R. 19.9(a)(2) (2002). In a January 2003
letter, the Board requested the veteran to submit pertinent medical
evidence or to provide information and authorization necessary for
the Board to obtain such evidence. The Board also advised him that
he should respond within 30 days. The Board also made arrangements
for the veteran to be afforded a VA examination. A VA medical
examination report was thereafter associated with the claims files.

Under 38 C.F.R. 19.9(a) (2002), the Board was authorized to obtain
additional evidence, clarify evidence, correct a procedural defect
and undertake additional action essential for a proper appellate
decision. This section also authorized the Board to render a
decision not less than 30 days after notifying the appellant of the
additional development by the Board, without remanding for RO
consideration of

- 2 -

the newly developed evidence and without obtaining a waiver from
the claimant of such consideration by the RO.

The United States Court of Appeals for the Federal Circuit (Federal
Circuit) has held that the provisions of 38 C.F.R. 19.9(a)(2)
(2002) authorizing the Board to render a determination not less
than 30 days after providing notice required under 38 U.S.C.A.
5103(a) are invalid because they conflict with the provisions of 38
U.S.C.A. 5103(b), which provide that a claimant must submit
requested evidence and information within one year of the date of
the letter notifying the claimant of the required evidence and
information. The Federal Circuit also held that the provisions of
38 C.F.R. 19.9(a)(2) are invalid because, in combination with 38
C.F.R. 20.1304 (2002), they allow the Board to consider evidence
developed by the Board without having to remand the case to the
agency of original jurisdiction for initial consideration and
without obtaining a waiver from the claimant of such consideration
by the agency of original jurisdiction. Disabled American Veterans,
et al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316
(Fed. Cir., May 1, 2003).

Thus, the Board does not have the authority to decide the veteran's
claims on the basis of the newly developed evidence until such
evidence has been considered by the RO.

Moreover, the development remains insufficient in that the obtained
opinions still lack clarity with respect to the onset and etiology
of the veteran's psychiatric disability. In particular the Board
notes that the April 2001 psychologists do not appear to have
reviewed or considered the veteran's pre-service records or records
associated with a post-service head injury in rendering their
opinions. The Board further notes that despite reference to some
post-service medical evidence, the opinion relevant to
schizophrenia is stated to be based on the veteran's own history as
to the nature and onset of symptoms, without reference to other
potentially significant factors documented in the claims files.
Therefore, a further clarifying opinion is warranted.

- 3 -

The Board also notes that the veteran applied for an increased
evaluation for his service-connected back disability in 1997, at
which time he was in receipt of a 10 percent rating. The RO granted
an increase to 20 percent by rating decision dated in July 1997,
and granted an increase to 40 percent by rating decision dated in
March 1998. The 40 percent increase was made effective February 5,
1997. In correspondence dated in April 1998, and received May 29,
1998, the veteran requested his claim be reopened and that his
service-connected back disability be assigned a 60 percent rating.
In a rating decision dated in July 2001, the RO granted a 60
percent rating, effective May 29, 1998. The RO advised the veteran
that such grant constituted a complete grant of the benefit sought
on appeal and that no further action would be taken. See AB v.
Brown, 6 Vet. App. 35, 39 (1993).

In correspondence received by the RO in April 2002, within one year
of notification of the July 2001 rating decision, the veteran's
attorney appears to be disagreeing with the effective date of the
60 percent rating assignment for the veteran's back disability. The
veteran's attorney sets out argument relevant to the veteran's
continuous pursuit of an increased rating for his back disability
from November 1995, and entitlement to an effective date of
November 1994 for the 60 percent rating assignment. The RO has not
issued a statement of the case in response to the veteran's notice
of disagreement.

When there has been an initial RO adjudication of a claim and a
notice of disagreement as to its denial, the claimant is entitled
to a statement of the case, and the RO's failure to issue a
statement of the case is a procedural defect requiring remand.
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7
Vet. App. 398, 408-410 (1995). The Board further notes that such
matter is inextricably intertwined with the matter of entitlement
to an effective date prior to May 29, 1998, for the grant of TDIU
benefits. Thus, adjudication of the latter issue is deferred
pending the completion of the action requested in this remand.

Finally, the veteran's attorney has raised issues relevant to
whether the veteran has received adequate notice and as to whether
the duty to assist provisions pursuant to the Veterans Claims
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096
(2000) (codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106,

- 4 - 

5107, 5126 (West 2002)) and its implementing regulations, 66 Fed.
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326 (2002)) have been satisfactorily
complied with.

Accordingly, this case is REMANDED to the RO for the following:

1. The RO must issue a statement of the case on the issue of
entitlement to an effective date prior to May 29, 1998, for the
grant of a 60 percent rating for service-connected lumbosacral
disability. The veteran should be advised of the requirements to
perfect an appeal with respect to this issue.

2. The RO must review the claims file and ensure that the veteran
is provided with a notification letter complying with 38 U.S.C.A.
5103(a) on all issues in appellate status. The RO should
specifically inform the veteran of the evidence and information
that he should submit and the assistance that the RO will provide
in obtaining evidence and information on his behalf. In addition,
the RO must inform the veteran that the evidence and information
requested of him must be submitted within one year of the RO's
notification letter.

3. The RO should also undertake additional development appropriate
to clarifying and verifying the veteran's claimed in-service
stressor of having been hit in the lip.

4. When the above development has been completed, the RO should
schedule the veteran for a VA examination by a psychiatrist. The
claims files MUST be provided to the examiner and review of such
should be reflected in the completed examination report. Based upon
the examination results and the review of the claims files, the

- 5 -

examiner should answer the following questions with respect to each
currently present acquired psychiatric disorder.

Is at least as likely as not that the disorder was present in
service and if so, did the disorder clearly and unmistakably exist
prior to the veteran's entrance onto active duty?

With respect to any such disorder which the examiner believes
existed prior to the veteran's entrance onto active duty, is it at
least as likely as not that the disorder increased in severity
during the veteran's military service and if so was the service
increase clearly and unmistakably due to natural progress?

With respect to any currently present psychiatric disorder which
the examiner believes was not present during military service, is
it at least as likely as not that the disorder is etiologically
related to the veteran's military service?

If PTSD is diagnosed the examiner should specifically identify the
stressor(s) supporting the diagnosis. If PTSD is not diagnosed, the
examiner should explain why the veteran does not meet the criteria
for this diagnosis.

The examiner also must provide the supporting rationale for all
other opinions expressed.

5. Thereafter, the RO should undertake any other indicated
development and readjudicate the issues on appeal. If the benefits
sought on appeal are not granted to

- 6 -

the veteran's satisfaction, he and his representative should be
provided a supplemental statement of the case and afforded an
appropriate opportunity to respond.

Thereafter, subject to current appellate procedure, the case should
be returned to the Board for further consideration, if in order. No
action is required on the part of the veteran until he is otherwise
notified. By this remand, the Board intimates no opinion, legal or
factual, as to any ultimate disposition warranted in this case.

The veteran has the right to submit additional evidence and
argument on the matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board by the
United States Court of Appeals for Veterans Claims (Court) for
additional development or other appropriate action must be handled
in an expeditious manner. See The Veterans' Benefits Improvements
Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994),
38 U.S.C.A. 5101 (West 2002) (Historical and Statutory Notes). In
addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

Shane A. Durkin 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims.

- 7 -

This remand is in the nature of a preliminary order and does not
constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (2002).

- 8 -



